DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Claims 21-35 have been examined.
Claims -6, 8-14 and 16-20 have been canceled.
Claims 21-35 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 21-35 allowed.
The following is an examiner’s statement of reasons for allowance: The previous grounds of rejection are moot as the previously rejected claims have been canceled.
Regarding 35 U.S.C. 101, it has been determined that the claims are not directed to an abstract idea, as not all steps can be practically performed in the mind, and the claims recite a practical application. Specifically, while the claims are directed to steps 
Regarding the prior art, the closest prior art of record is Katragadda et al. (2008/0054072) and Ootsuka et al. (2019/0228358), where it has been determined that identifying trains traveling in the transit system by clustering the determined spatio-temporal trajectories of each mobile device in the transit system, wherein clustering the determined spatio-temporal trajectories of each mobile device in the transit system comprises: identifying a last record at an origin station in the time series data set for each device; identifying a first record at a destination station in the time series data set for each device; removing the last record at the origin station from the time series data set for each device; removing the first record at a destination station from the time series data set for each device”, and then using the resulting identified trains to perform “determining spatio-temporal trajectories of each identified train in the transit system based on the clustered spatio-temporal trajectory of the group of individual devices; adjusting system parameters of the transit system based on the determined spatio-temporal trajectories of each identified train in the transit system”. In other words, the prior art does not teach identifying trains for which a schedule is adjusted by clustering in the same manner as claimed, where the identification and removal or the first and last records is not even suggested by the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662